Citation Nr: 1222399	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-05 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as a result of exposure to certain herbicide agents, including Agent Orange.

2.  Entitlement to service connection for chronic kidney failure, to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for skin cancer, diagnosed as squamous cell carcinoma, to include as due to sun exposure and certain herbicide agents, including Agent Orange.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a May 2012 hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

New evidence was received in May 2012, without a waiver of initial consideration of the evidence by the RO.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran claims to have been exposed to Agent Orange while serving in the waters of the Republic of Vietnam during the Vietnam Era.  The RO should seek to obtain his complete Official Military Personnel File so that the Board may have as complete information as possible about the nature, locations, and time frame of his service in the area of Vietnam.  See 38 U.S.C.A. § 5103A(a)-(c).

The Veteran contends that his current skin cancer is due to exposure to Agent Orange during active service or, alternatively, exposure to sun during active service.  

At his May 2012 hearing, the Veteran provided credible testimony as to in-service sun exposure.  As a result, he should be afforded a VA examination and opinion as to whether he has skin cancer that is attributable to in-service sun exposure.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For Veterans who are presumed or shown to have been exposed to certain herbicide agents, including Agent Orange, during Vietnam Era service, the law provides for a presumption of service connection for type II diabetes mellitus.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

While the Veteran claims of service connection for type II diabetes mellitus, as due to claimed in-service exposure to Agent Orange, it is not clear from the medical evidence of record as to whether he has type II diabetes mellitus or instead type I diabetes mellitus.  The presumption of service connection based on exposure to certain herbicide agents would only be available for currently diagnosed type II diabetes mellitus.  

In order to ensure that this matter is adjudicated under the appropriate laws and regulations, the Board will request a medical opinion as to whether the Veteran's diabetes mellitus is properly classified as type I or type II.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions; if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).

At his May 2012 Board hearing, the Veteran described ongoing treatment for his claimed conditions.  The RO should seek to obtain any additional relevant records of medical treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all VA and non-VA health care providers who have treated him for the claimed diabetes mellitus, renal failure, or skin cancer.  

* The records sought should include any records of treatment that have not been previously received from private physicians Dr. Lee (skin cancer) and Dr. Schroba (dermatology) (see May 2012 Board hearing transcript pages 17-18), and from Dr. Bensson (see letter from Dr. Bensson dated in May 2012). 

* After obtaining any appropriate authorizations for release of medical information, the RO should seek to obtain copies of any records that have not been previously received from each health care provider the Veteran identifies.  

* The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2.  The RO also should take all indicated action in order to obtain copies the Veteran's complete Official Military Personnel File.  These document should be associated with the claims folder.  

3.  Once all available relevant medical records have been received, the RO should make the necessary arrangements to afford the Veteran a VA examinations to determine the nature and likely etiology of the claimed diabetes mellitus and skin cancer.  

After examining the Veteran and reviewing the entire record, the appropriate VA examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has current disability due to diabetes mellitus, type II that is due to documented exposure to Agent Orange or another event or incident during his period of active service.  

After examining the Veteran and reviewing the entire record, the appropriate VA examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has current disability due to skin cancer that was clinically manifested during active service or is related to a specific event or incident of his active service, to include the exposure to Agent Orange or any sun exposure.
 
* The RO must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed.

* The appropriate examiner should take a complete history from the Veteran regarding his sun exposure, including his in-service sun exposure.

* The appropriate examiner should be advised that the Veteran testified at his May 2012 hearing that he served for nine months at sea in the waters off of the Republic of Vietnam and in other areas of the Pacific Ocean while on active duty and that this included approximately four hours of sun exposure per day.  His service records indicate that he had one year and six months of foreign and/or sea service.

* The appropriate examiner must take a complete history from the Veteran as to the location and manifestations of the skin cancer.

* The appropriate examiner should provide a diagnosis for each site and type of skin cancer noted on examination or in records of treatment.  

* The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

5.  After completing all indicated development to the extent possible, the RO should readjudicate the claims in light of all the evidence of record, including the letter provided by Dr. Steven A. Bensson to the Board in May 2012.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



